MATHIAS, Judge,
dissenting:
[16] Because I believe that Wampler’s obvious and serious mental illness should have resulted in his civil commitment, not his incarceration, I respectfully dissent.

Facts and Procedural History

[17] The majority accurately describes the historical facts of this case. Even the majority’s version of the facts amply demonstrates that Wampler has always suffered from severe mental health problems. However, a more detailed view of the record even more clearly demonstrates the true extent of Wampler’s mental illness.
[18] This case starts in the early 1970s, when Wampler and K.S. attended elementary school together. Wampler had a crush on K.S. that eventually became an obsession. Wampler explained his obsession with K.S. to the police by stating, “[T]o me, you know, you look up male beauty and there’s [K.S.] ... He’s like a portrait in the flesh.” Ex. Vol., State’s Ex. 4, p. 29. He also compared K.S. to a “piece of art.” Id. at 30.
[19] In 1995, Wampler began to keep a notebook on K.S. that contained yearbook photographs of K.S., clippings of newspaper articles about K.S., and notes by Wam-pler, some of them written to K.S. but never sent. Included in this notebook is a newspaper clipping of the newspaper in which KS.’s marriage license was listed, circled with a heart. Also included are several bizarre drawings and diagrams, one of which we reproduce for illustrative purposes below:
*888[[Image here]]
Ex. Vol., State’s Ex. 1, p. 46, Wampler’s notebook contains other such deranged, incoherent diagrams demonstrating the depth of his mental health illness.
[20] Wampler admitted to driving by KS.’s mother’s home since he was in high school. According to Wampler, he also left a box of whipped butter on KS.’s mother’s front porch in 1995. This was perhaps the first outward sign of the extent of Wampler’s mental illness.
[21] In the late spring of 2014, K.S. began to notice unusual occurrences and items around his house. Specifically, he found that his ax, which had been in his back yard near a wood pile, was on his *889front porch. Wampler had .taken the ax and later returned it, he claimed, with “a note and a bottle of rye.” Ex. Vol., State’s Ex. 4, p. 22.
[22] Early ,on the morning of June 30, 2014, Wampler “finally got the guts” to enter KS.’s house. Id., State’s Ex. 4. p. 12. Wampler broke the screen covering a ■window in the laundry room, opened the window, and entered the home while K.S. was asleep. While in the house, he noticed KS.’s work identification card' and wanted to take it because it had KS.’s picture on it. However, he decided not to take the card because he was afraid that KS. would be “in trouble” if he lost the card. Id. at 21.
[23] Wampler saw someone in the bed, who he believed was KS. Wampler watched KS. as he slept, and later stated, “I think I could have reached out and touched him,” but was unable, to recall if he had actually touched KS. Id. at 12. Before he left the home, Wampler took a bottle of Samuel Adams beer from KS.’s refrigerator. He also took a paper from KS.’s refrigerator that contained a photocopy of a quote from Nelson Mandela. Wampler left a note for KS. that stated, “I love you sorry about the screen[.] [T]here are too many as is.” Id., State’s Ex. 1.
[24] For the next few days, KS. found additional items, including greeting cards and a bottle of whiskey on his porch. KS. then began to suspect that the person who had left the note in his mailbox might be the person who committed the break-in. KS. began to ask his friends about Wam-pler, and one of them found Wampler’s Facebook page, which contained a post stating:
Enjoying a Samuel-Adams Winter Eager. It expires' this month. It was stolen from a friend’s refrigerator, which contents were absolutely note perfect, if you like to think in 50 year increments. I also stole this posting from his refrigerator door.
Our deepest fear is not that we are inadequate. Our deepest fear is that we are pmerful beyond measure. It is our light, not our darkness, that most frightens us. We ask ourselves, who am I to be brilliant, gorgeous, talented and fabulous? Actually, who are you not to be? You are a child of God. Your playing small doesn’t doesn’t [sic] serve the world. There’s nothing enlightened about shrinking so- that other people won’t feel insecure around you. We are all meant to shine, as children do. We are bom to make manifest the glory of God that is within us. It’s not just in some of us, it’s in everyone. And as we let our own light shine, we unconsciously give other people permission to do the same. As we are liberated from our own fear, our presence automatically liberates others.
I don’t know when I’ll be back, but everything in his home was so accepting and wonderful and perfect. But it wasn’t you, sir. It was all about me. You have your own life. Your own fears. Tell me about them.
Ex. Vol., State’s Ex. 7 (emphasis added).2
[25] After seeing this post, KS. returned home and confirmed that the paper and beer were missing. KS. then called the telephone number Wampler had left on the letter he had placed in KS.’s mailbox. Someone picked up the phone on the other end of the line but did not speak; all KS. could hear was someone whispering in the *890background. Wampler later called K.S. back and admitted to breaking into KS.’s home. K.S. reported this to the police, who interviewed Wampler. Wampler waived his Miranda rights and freely admitted to entering KS.’s house. Thus, Wampler never denied his behavior, also indicative of the extent of his mental illness and his inability to help himself.
[26] Within one month of Wampler’s arrest and incarceration, his counsel filed a motion for a psychological evaluation to determine Wampler’s competency to stand trial. After a hearing on the matter, the trial court granted the motion, and, on November 5, 2014, slightly more than four months after Wampler’s arrest and incarceration, the clinical psychologist appointed by the court filed a report indicating that, in his opinion, and to no one’s surprise, Wampler was not competent to stand trial at that time. One week later, the trial court entered an order finding Wampler incompetent. Wampler was then treated at Logansport State Hospital, and on February 25, 2015, after two months of medication and treatment, Wampler was determined to be competent for trial.

Discussion and Decision

[27] Although Wampler challenges only the appropriateness of his sentence, the most important issue in this case is the clear failure, yet again, of our criminal justice system to adequately and properly respond to and treat those with mental health issues.
[28] I have noted before the “large and ironic lapse in the logic of our criminal justice system,” in which the “initial imperative is to determine the competency of defendants prospectively, to assist counsel at trial,” not to promptly consider whether the defendant was competent at the time the crime was committed. Habibzadah v. State, 904 N.E.2d 367, 370-71 (Ind.Ct.App.2009) (Mathias, J., concurring); see also A.J. v. Logansport State Hosp., 956 N.E.2d 96, 117-18 (Ind.Ct.App.2011) (Mathias, J., concurring); Gross v. State, 41 N.E.3d 1043, 1051-52 (Ind.Ct.App.2015) (Mathias, J., concurring); Robinson v. State, 53 N.E.3d 1236, 1243-44 (Ind.Ct.App.2016) (Mathias, J., concurring) (all citing my concurring opinion in Habibzadah).
[29]“I continue to believe that our criminal procedure should permit a psychiatric examination of a defendant who likely suffers from serious mental illness very early after arrest to determine whether the defendant could have possibly had the requisite scienter or mens rea at the time of the crime.” Gross, 42 N.E.3d at 1052 (Mathias, J., concurring). I repeat my mantra yet again:
Our criminal justice system needs an earlier and intervening procedure to determine competency retroactively to the time of the alleged crime. Perhaps we as a society need to consider the concept of a defendant being unchangeable because of mental illness under Indiana Code section 35-41-3-6, and not just guilty but mentally ill under Indiana Code section 35-36-2-1, et seq. In either case, the commitment proceedings provided for in Indiana Code section 35-36-2-4 would both protect society and best care for the defendant involved.
[I]t is time for the truly long-term, incompetent criminal defendant to have an earlier and intervening opportunity for a determination of his or her competency at the time of the crime alleged. Such a procedure convened soon after arrest, rather than years later when stale evidence and dim or non-existent memories are all that are left, or never, would best serve society and the defendant.
Habibzadah, 904 N.E.2d at 371 (Mathias, J., concurring).
*891[30] Turning to the issue presented by Wampler on appeal, I believe that a thirty-three-year sentence is completely inappropriate in this case. Wampler broke into the victim’s home, without question. However, the facts surrounding the occurrence call into question whether a reasonable trier of fact could reach the conclusion that sufficient evidence proves that Wampler had the requisite criminal intent to commit a felony in the home. Because Wampler has not challenged the sufficiency of the evidence to support his conviction, I note this only to emphasize that this case is totally unlike the typical burglary, where the defendant breaks into a home to commit theft. Instead, Wampler broke into KS.’s home to take mementos connected to the object of his obsession. Also, Wam-pler freely admitted his actions to the police. Accordingly, I agree with Wampler that his burglary was a relatively minor one involving minimal property damage and the taking of items of little to no monetary value. This alone should weigh in favor of a lesser sentence.
[31] Although Wampler has a criminal history, much of this is undoubtedly the result of his mental illness. Indeed, his abuse of illicit drugs is all too typical self-medication of untreated mental illness. See Michael Vitiello, Addressing the Special Problems of Mentally Ill Prisoners, 88 Denv. U.L. Rev. 57, 67 (Fall 2010); Katherine M. Harris & Mark J. Edlund, Self-Medication of Mental Health Problems, Health Services Research, Vol. 40, Issue 1, pp. 117-134 (Feb. 2005).3
[32] Wampler was seriously mentally ill for years before this eerie and bizarre burglary. In all likelihood, he was also so mentally ill at the time of the crime that he could not have formed the requisite scien-ter so as to be criminally responsible for his behavior. Had his psychiatric examination been directed to his mental health at the time of the crime, rather than to his ability to assist his counsel at trial, he could have been, and should have been, civilly committed to a state mental health institution, rather than charged with a crime. This is a clear case of punishing someone for mental illness rather than having any interest in humanely recognizing the difference between mental illness and criminal behavior. We Hoosiers are better than that, and indeed, I believe that Article 1, Sections 15, 16 and 18 of the Constitution of Indiana expect us to be better than that.
[33] The real tragedy is that Wampler was not tried under the closest alternatives we have to humane treatment of the mentally ill: as insane at the time of the behavior charged or as someone who was guilty but mentally ill. Had Wampler been found not guilty by reason of insanity, temporary or permanent commitment proceedings would have been commenced immediately for the treatment Wampler needs, and he might never emerge from the mental health system. See Ind.Code § 35-36-2^(a) (providing that if a defendant is found not guilty by reason of insanity, the prosecuting attorney is required to initiate commitment proceedings against the defendant). Had he been found guilty but mentally ill, at least Wampler would have qualified for mandatory evaluation and treatment “in such a manner as is psychiatrically indicated for the defendant’s mental illness.” Ind.Code § 35-36-2-5(c). If found guilty but mentally ill, that treatment could also have been carried out by transfer to a state mental health facility. Id.
*892[34] Under these facts and circumstances, I cannot agree that a thirty-three-year sentence is appropriate given the nature of the offense — a minor burglary— and the character of the offender — a man with obvious, serious mental health issues. I therefore respectfully dissent from the majority opinion. Because Wampler challenged only his sentence as inappropriate, I would find it to be so and reverse Wam-pler’s sentence and remand with instructions to impose the minimum sentence of six years with a ten-year habitual offender enhancement.

. The above-emphasized portion is the Mandela quotation that was on K.S.'s refrigerator.


. This article is available online at http:// onlinelibrary.wiley.com/doi/10.ll 11/j. 1475— 6773.2005.00345.x/full.